Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 12/10/2021. Claims 1-3 and 7-18 are pending for examination.
Allowable Subject Matter
Claims 1-3 and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 and 7-17 are allowed because of the reasons of allowance in paragraph 13 in the Non-Final Office Action mailed 12/10/2021.
Claim 18 encompasses the same scope as claim 16 of the original claim set and is allowed because of the reasons of allowance in Paragraph 13 in the Non-Final Office Action mailed 12/10/2021.
An updated search was performed but did not yield any additional prior art references. No other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this action. Therefore, claims 1-3 and 7-9 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749